Opinion by
Cline, J.
An examination of the collector’s report on protest, received in evidence, indicates that an allowance of refund of $35 in duty would have been granted if at the time of liquidation the orders of the Department of Agriculture refusing admission of the seed and the export entry had been attached to the entry. Counsel for the defendant stated that the Government recommended that allowances be made in accordance with the collector’s report. The protest was therefore sustained and judgment was rendered in favor of plaintiff directing that a refund of $35 in duty be granted.